       Case 1:20-cv-04741-PAE-OTW Document 34 Filed 04/30/21 Page 1 of 1

                       Michael Faillace & Associates, P.C.
                                   Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                          Telephone: (212) 317-1200
New York, New York 10165                                                  Facsimile: (212) 317-1620
_________



                                            April 30, 2021
BY ECF

Honorable Ona T. Wang
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:      Pavon Hernandez et al v. Gemini Diner Inc., et al
                 20-cv-4741

Dear Judge Wang:

      This firm represents Plaintiffs in the above-referenced action. We write jointly with
Defendants to update the Court with the status of discovery.

       Plaintiffs are currently working to complete Defendants’ discovery requests and anticipate
having them completed within two weeks. At that point the parties feel they will be able to engage
in productive settlement negotiations.

        We thank the Court for its attention to this matter.

                                               Respectfully Submitted,

                                                Clela A. Errington, Esq.
                                                MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                Attorneys for Plaintiff
